14-2372
     Jiang v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A077 571 408

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   5th day of February, two thousand sixteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            SUSAN L. CARNEY,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MIN JIANG,
14            Petitioner,
15
16                    v.                                             14-2372
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jay Ho Lee, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Carl
27                                       McIntyre, Assistant Director; Nancy
28                                       E. Friedman, Senior Litigation
1                                   Counsel, Office of Immigration
2                                   Litigation, United States
3                                   Department of Justice, Washington,
4                                   D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10       Petitioner Min Jiang, a native and citizen of the People’s

11   Republic of China, seeks review of a June 6, 2014, decision of

12   the BIA affirming an August 30, 2012, decision of an Immigration

13   Judge     (“IJ”)   denying    Jiang’s     application     for    asylum,

14   withholding of removal, and relief under the Convention Against

15   Torture (“CAT”).     In re Min Jiang, No. A077 571 408 (B.I.A. June

16   6, 2014), aff’g No. A077 571 408 (Immig. Ct. N.Y. City Aug. 30,

17   2012).    We assume the parties’ familiarity with the underlying

18   facts and procedural history in this case.

19       We have reviewed both the IJ’s and the BIA’s opinions “for

20   the sake of completeness.”         Wangchuck v. Dep’t of Homeland

21   Sec., 448 F.3d 524, 528 (2d Cir. 2006).                 The applicable

22   standards    of    review    are   well    established.         8 U.S.C.



                                        2
1    § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

2    Cir. 2009).

3           Absent   past    persecution,        an   applicant   may   establish

4    eligibility for asylum by demonstrating a well-founded fear of

5    future persecution, 8 C.F.R. § 1208.13(b)(2), which must be

6    both    subjectively        credible       and   objectively   reasonable,

7    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

8    To establish a well-founded fear, an applicant must show either

9    a reasonable possibility that she would be singled out for

10   persecution or that the country of removal has a pattern or

11   practice of persecuting individuals similarly situated to her.

12   8 C.F.R. § 1208.13(b)(2)(iii).              “[The] alien must make some

13   showing that authorities in h[er] country of nationality are

14   either aware of h[er] activities or likely to become aware of

15   h[er] activities.”          Hongsheng Leng v. Mukasey, 528 F.3d 135,

16   143 (2d Cir. 2008).

17          The agency did not err in finding that Jiang failed to

18   establish a well-founded fear of persecution on account of her

19   religion.       As     an   initial    matter,      contrary   to   Jiang’s

20   contention, the BIA did not err in reviewing for clear error

21   the IJ’s factual findings underlying his well-founded fear
                                            3
1    determination.   See Hui Lin Huang v. Holder, 677 F.3d 130,

2    134-35 (2d Cir. 2012); see also In re Z-Z-O-, 26 I. & N. Dec.

3    586, 590 (BIA 2015).   And, although the BIA failed to recognize

4    the IJ’s positive credibility determination, that error was

5    harmless given that it assumed Jiang’s credibility for purposes

6    of her appeal.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471

7 F.3d 315, 339 (2d Cir. 2006).

8        The agency did not err in determining that Jiang failed to

9    establish a pattern or practice of persecution of similarly

10   situated individuals such that officials are likely to become

11   aware of her religious practice and persecute her on that

12   account.   See Hongsheng Leng, 528 F.3d at 143.   As the IJ found,

13   the country conditions evidence in the record established that

14   between fifty and seventy million Christians practice in

15   unregistered churches in China, and that in some areas their

16   activities,   including   proselytism,   are   tolerated   without

17   interference.     Therefore,   despite   evidence   of     sporadic

18   mistreatment of religious practitioners, Jiang failed to

19   demonstrate “systemic or pervasive” persecution of similarly

20   situated Christians sufficient to demonstrate a pattern or

21   practice of persecution in China.    In re A-M-, 23 I. & N. Dec.
                                     4
1    737, 741 (B.I.A. 2005); see also 8 C.F.R. § 1208.13(b)(2)(iii);

2    Santoso v. Holder, 580 F.3d 110, 112 & n.1 (2d Cir. 2009)

3    (denying petition where agency considered background materials

4    and rejected pattern or practice claim).

5        The agency also reasonably found that Jiang failed to

6    establish an objectively reasonable fear of being singled out

7    for persecution.     Jiang did not assert that Chinese officials

8    are aware of her religious practice.     And, given the tens of

9    millions of unregistered Christian practitioners in China, she

10   did not demonstrate that Chinese officials are likely to

11   discover her religious activities, a showing required to

12   establish an objectively reasonable fear.    See Hongsheng Leng,

13 528 F.3d at 143.

14       Accordingly, because the agency reasonably found that

15   Jiang failed to demonstrate a well-founded fear of persecution,

16   it did not err in denying asylum, withholding of removal, and

17   CAT relief because all three claims were based on the same

18   factual predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57

19   (2d Cir. 2006).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of removal
                                     5
1   that the Court previously granted in this petition is VACATED,

2   and any pending motion for a stay of removal in this petition

3   is DISMISSED as moot.   Any pending request for oral argument

4   in this petition is DENIED in accordance with Federal Rule of

5   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

6   34.1(b).

7                               FOR THE COURT:
8                               Catherine O=Hagan Wolfe, Clerk




                                  6